 In the Matter Of VAL VITA FOOD PRODUCTS, INC.andUNITED CANNERY,AGRICULTURAL, PACKING AND ALLIED WORKERS OF AMERICA, LOCAL 2,AFFILIATED WITH THE C. I. O.Case No. R-1353.-Decided October 22, ,199,Jurisdiction:fruit and vegetable canning industry.Investigation and Certification of Representatives:existence of question : con-flicting claimsof rival representatives ; contract for indefiniteterm held nobar; eligibility determined by customary- pay -roll period where it was impos-sible to ascertain when peak would be reached in seasonal operations ; laid-offemployees held ineligible to vote where it appeared that large percentage ofsuch employees never returned to work ; election necessary.Unit Appropriate for Collective Bargaining:all employees at one of Company'splants, engaged in handling, processing, packing, can stacking, storage, prepara-tion for shipment of products, maintenance, and tin can manufacturing,excluding warehousemen,supervisory employees, assistant foremen, office employees,and truckdrivers.Mr. George T. Tapper,of Los Angeles, Calif., for the Company.Mr. Victor Kaplan,of Los Angeles, Calif., for the United.Mr..,Hubert R. Lande,of San Pedro, Calif., for the Truck Drivers.Mr. Wesley N. KingandMr. A. H. Petersen,of Los Angeles, Calif.,for Local 22637.Mr. DeForest Mellen,of Fullerton, Calif., for the Independent.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by United Cannery,Agricultural, Packing and Allied Workers of America,.Local 2, affili-ated with the C. 1. 0., herein called the United, alleging that a questionaffecting commerce had arisen concerning the representation of_ em-ployees of Val Vita Food Products, Inc., Fullerton, California, herein.called the. Company, the National Labor Relations Board provided.for an appropriate hearing upon due notice before Guy Farmer, TrialExaminer. Said hearing was held at Los Angeles on October 2, 1942.45 N. L. R. B., No. 5.23 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company, the United, General Truck Drivers, Chauffeurs andHelpers Union, Local 692, herein called the Truck Drivers, Local 226371American Federation of Labor, herein called Local 22637, and ValVita Employees Union, herein called the Independent, appeared, par-ticipated, and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing`on-theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE-BUSINESS OF THE COMPANYVal Vita Food Products, Inc., is a California corporation with itsprincipal place at Fullerton, California, where it is engaged in thecanning, preserving, and sale of fruits and vegetables.During 1941,the Company purchased products valued at about $4,000,000, approxi-mately $1,500,000 worth of which was shipped to it from outsideCalifornia.During the same period. the Company sold, productsvalued at about $5,000,000, approximately $3,000,000 worth of whichwas shipped out of California.II. THE ORGANIZATIONS INVOLVEDUnited Cannery, Agricultural, Packing and Allied `Yorkers ofAmerica, Local'2, is a -labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.General Truck Drivers, Chauffeurs, and Helpers Union, Local 692,and Federal Labor Union Local 22637, Are labor organizations affili-ated with the American Federation of -Labor, admitting to member-ship employees of the Company.Val Vita Employees Union is -an unaffiliated labor organization,admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONDuring August 1942, the United, claiming to represent a majority'ofthe Company's employees, requested the Company to recognize it'as theexclusive bargaining representative of said employees.The CiOln-pany refused this request, stating that it was operating under ' a' con-tract with Local 22637 and the Truck Drivers.On.March 7, 1941, the Company, Local 22637, and the Truck'D -riversentered into a closed-shop contract covering all the Company's em-ployees.The contract provides that it shall remain in full force and VAL VITA.FOOD PRODUCTS, INC.25effect until such time as Local 22637 and the Truck Drivers collectivelyor Local 22637 individually, shall have obtained the execution of acontract between them or it and a majority of the canneries in South-ern California.All parties stipulated at the hearing that the lattercontingency has not yet arisen.On February 19 and June 12, 1942, respectively, Local 22637 and theTruck Drivers notified the Company that they no longer consideredthe contract between them and the Company to be in effect. Theissue of-validity of the contract is at present the subject of litigationbetween the Company and Local.22637 in a State court.At the.hear-ing in the instant proceeding the Company and Local 22637 took theposition that the contract of March 7, 1941, constitutes a" bar to apresent determination of representatives and they urge that the peti-tion be dismissed.However, Local 22637 takes the position in theCalifornia litigation that its contract is null and void and of no effect.On August 6, 1942, employees of the Company who were members ofLocal 22637 voted to dissolve Local 22637 and to return all its physicalproperties and charter to its national headquarters. It should benoted that the contract of March 7, 1941, is for an indefinite term. Inview of this fact and under the circumstances, we find that the con-tract does not constitute a bar to a determination of representativesat this time.--A statement of the Regional, Director, introduced into evidence atthe"hearing, indicates that the United and Local 22637 each representsa substantial number of the employees in the unit hereinafter foundto be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITThe United, Local 22637, and the Truck Drivers contend that allemployees at the Fullerton plant of the Company engaged in han-dling, processing, packing, can stacking, storage, in the preparationfor shipment of products,,,maintenance, and tin-can manufacturing,excluding warehousemen, supervisory employees with the authority tohire and discharge, office employees, and truck drivers, constitute aunit appropriate for the purposes of collective bargaining.The'The Regional Director reported that the United presented 254 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of September 1, 1942. Ile further reported that Local 22637 presented 153membership application cards bearing apparently genuine signatures of pei sons on that payrollHe also reported that the Independent presented an authorization petition containingapparently genuine signatures of 95, persons whose names are on the September 1, 1942,pay rollThere are approximately 1,300 employees in the unit hereinafter found to beappropriate. 26DECISIONS OF NATIONAL-LABOR 'RELATIONS BOARD'Independent agrees with this contention,but would also include ware-housemen in the unit.The Company urges that all'its employees,including warehousemen and truck drivers,-constitute an appropriatebargaining unit.The warehousemen and truck drivers were recognized as a separatebargaining unit in the contract of March 7,1941, alluded to above.The Truck Drivers was recognized as the exclusive bargaining agentof such employees and it is at the present'time also claiming torepresentthem.Inasmuch as warehousemen and truck drivers havein the past been recognizedby theCompany as a 'suitable unit forcollective ,bargaining purposes and the petitioner herein.does notdesire them included in the unitalleged byit to be appropriatebecause of the existence of another labor organization to which suchemployees are eligible,we shall exclude warehousemen and truckdrivers from the unit.The only othercontroversywithrespectto theunit concernsassistant foremen.The United andLocal22637 would exclude suchemployeesfrom the unit,and the - Independent and the Companywould include them.During its peak seasons,'.whichlast severalweeks at a time, the Companydesignates some of its employees as_Assistant foremen.Such employees are vested with the authority tohire and discharge and do, in fact,exercise such authority.We shallexclude the assistant foremen from the unit.We find that all employees at the Fullerton plant of the Companyengaged in handling,processing,packing, can stacking,storage,, inthe preparation for shipment of products,maintenance,and tin canmanufacl wring, excluding warehousemen,supervisory employees withthe authority to hire and'discharge,assistant foremen with theauthority to hire'and discharge, office employees,and truck drivers,constitute a unit appropriate for the purposes of collective'bargaining,within the meaning of Section 9'(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has -arisen can best be resolved by an election by secret-ballot.The Com-pany contendsthat a payroll as of September 1942 should'be usedto determine-eligibilityto vote.-The United,contends that a pay'roll-for the latter,part ofOctober1942 shouldbe usedfor that pur-pose.Local22637 requests that a current pay roll be used,and theIndependent that a November 1942 pay roll be utilized for determin-ing eligibilityto vote.The Company'soperations are highly sea-sonal in nature and reach several peak employment periods' through-out the year.The Company'is at present engaged in packing to- VAL VITA FOOD' PRODUCTS, INC.-27matoes, aifd -at the time of the hearing had about 1300 persons in itsemploy.However, .the peak -of -the tomato season had not beeiireached at that time and the Company anticipated employing anadditional 300 persons.The record indicates that it is impossibleto ascertain 'with any degree of certainty when the peak of the pres-ent season will be reached due to numerous incalculable factors.Under these circumstances we shall direct that the employees eli-gible to vote in the election shall be those in the appropriate unitwho were employed during the pay-roll period immediately preced-ing the date of the Direction of Election herein, subject to the limi-tations and additions set forth in the Direction.In the latter part of September 1942, the Company laid off ap-proximately 300 employees due to a curtailment in its operations.The. Company contends that such employees should be eligible tovote, and all the labor organizations take the position that such per-sons should not be eligible to vote.Although the Company givespreference to its former employees when.it becomes necessary to hireadditional help, the record indicates that between 40 and 60 percentof laid-off employees never return to work.Also, as stated above,it is uncertain whether or not any additional employees will be hiredthis season.Under these circumstances, we find that the group ofemployees laid off in the latter part of September 1942 should notbe eligible to vote in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the-investigation to ascertain represent-atives for the purposes of collective bargaining with Val Vita FoodProducts, Inc., Fullerton, California, an election by secret ballotshall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-first Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Reg-ulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service or train- i28DECISIONS OF NATIONAL LABOR RELATIONS BOARDing of the United States, or temporarily laid off, but excluding anywho have since quit or been discharged for cause, to determinewhether they desire to be represented by United Cannery, Agricul-tural,Packing, and AlliedWorkers of America, Local 2, affiliatedwith the Congress of Industrial Organizations, or by Local 22637,American Federation of Labor, or by Val Vita Employees Union,for the purposes of collective bargaining, or by none of said organ-izations. '-MR.GERARDD. REILLYtook no part in-the consideration of theabove Decision and Direction of Election.0 In the Matter ofVAL VITA FOODPRODUCTS,INC. ANDHUNTBRos.PACKING, COMPANY- and UNITED CANNERY,AGRICULTURAL, PACKINGAND ALLIED `YORKERS OF AMERICA, LOCAL 2, AFF°ILLITED'-WITH THEC. I. O.Case No. R-4353SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 15, 19421On October 22, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding,'directing that an election be conducted among all cannery and tin canmanufacturing employees of Val Vita, Food Products, Inc., hereincalled Val Vita.On November 3, 1942, upon motion of Val Vita reciting that it hadleased its cannery to Hunt Bros. Packing Company, herein calledHunt Bros., the Board ordered the record in the above-entitled pro-ceeding reopened and directed that a further hearing be held.Atthe same time Val Vita requested that the directed election be indefi-nitely postponed.The Board denied that request.Pursuant to the Direction of Election, an election by secret ballotwas conducted on November 4, 1942, under the direction and super-vision of the Regional Director for the Twenty-first Region (LosAngeles, California).On November 6, 1942, the Regional Director,acting pursuant to Article III, Section 10, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, issued andduly served upon the parties an Election Report.As to the balloting and its results, the Regional Director reportedas follows :Can ShopTotal on eligibility list--------------------------------------51Total ballots cast-------------------------------------------36Total ballots challenged-------------------------------------0Total blank ballots------------------------------------------1Total void ballots-------------------------------------------01 45 N.L R B 23.45 N L. R. B., No. 5a.29 30DECISIONSOF NATIONAL LABOR RELATIONS BOARDVotes cast for United Cannery, Agricultural, Packing and AlliedWorkers of America, Local 2, affiliated with the C.I.0------ 29Votes cast for Local 22637, American Federation of Labor ----0Votes cast for Val Vita Employees Union----------- --------1Votes cast for none-----------------------------------------5Cannery EmployeesTotal on eligibility list______________________________________ 582Total ballots cast___________________________________________ 332Total ballots challenged_____________________________________35Total blank ballots_________________________________________0Total void ballots-------------------------------------------2 -Votes cast for United Cannery,- Agricultural, Packing and,Allied Workers of America, Local 2, affiliated with the C. I. O__ 233Votes cast for Local 22637, American Federation of Labor____3Votes cast for Val Vita Employees Union____________________ 30Votes cast for none________________________________________ 29Thereafter the Company filed Objections to the Election.On No-vember 19, 1942, the Regional Director issued a Report on Objections,finding that the objections raise no substantial or material issues.Wehave considered the objections and the Regional Director's reportthereon, and find that the objections raise no substantial or materialissues with respect to the conduct of the ballot.The objections arehereby overruled.On November 9, 1942, United Cannery, Agricultural, Packing andAlliedWorkers of America, Local 2, affiliated with the Congress ofIndustrial Organizations, herein called the United, moved to amenditspetition to include Hunt Bros. as an interested party.On No-vember 10, 1942, the Board granted the motion.On November 18 and 23, 1942, a further hearing was held at Los.Angeles, California, before Guy Farmer, Trial Examiner.Val Vita,Hunt Bros., the United, and American Federation of Labor, hereincalled A.Y. of L., appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and to.introduce evidence bearing on the issues.During the course of thehearing, counsel for Hunt Bros. moved to dismiss the proceeding.The Trial Examiner made no ruling. The motion is hereby denied.During the course.of the hearing, the A. F. of L. moved that a newelection be conducted among the employees of Hunt Bros.The TrialExaminer reserved his ruling.The motion is hereby denied.At theclose of, the hearing counsel for the C. I. O. moved for a single certifi-cation of the employees of Hunt Bros. and Val Vita. The TrialExaminer reserved his ruling.The motion is hereby denied.TheTrial Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following : VAL. VITA,FOOD-PRODUCTS, INC.31SUPPLEMENTAL FINDINGS OF FACTS-Hunt Bros. Packing Company is a Delaware Corporation and op-erates canneries in the States of Washington, Oregon and California.On October 22, 1942, Hunt Bros. entered into a 10-year lease for ValVita's cannery with an option to purchase.Representatives of HuntBros. stated at the hearing that-Hunt Bros. would take possession ofthe cannery on December 1, 1942, as a going concern, and that allcompetent cannery employees of Val Vita would be retained as em-ployees of Hunt Bros.--During the course of the reopened hearing the United requestedHunt Bros. to recognize it as exclusive representative of the canneryemployees.Hunt Bros. refused this request.The A. F. of L. contends that a new election should be directed.among the cannery employees of Hunt Bros. on the ground that theprior election did not truly reflect the wishes of the employees.TheA. F. of L. appeared on the ballot in the prior election and all em-ployees were afforded an opportunity to vote for it.The requestof the A. F. of L. for a new election is hereby denied.Hunt Bros. contends that a new election should be directed inas-much as at the time of the election discussed above, it was not the em-ployer of any of the employees involved herein.However, as statedabove, Hunt Bros. stated at the hearing that it would, pursuant to itslease, take over the cannery of Val Vita on December 1, 1942, andwould retain all competent employees of Val Vita as its own.Wefind that the contention of Hunt Bros. in this respect is without merit.In our Decision and Direction of Election we found that all can-nery and tin can shop employees constitute a single appropriate unit.Since Hunt Bros. is now the employer of the employees of the can-nery, while Val Vita remains the employer of those in the tin canshop, we hereby set aside our prior finding-of one unit for these twogroups. 'We now find that the employees of the tin can shop andemployees in the cannery constitute two separate appropriate bar-gaining units; within the meaning of Section 9 (b) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Sections 9 and 10,- of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT IS HEREBY CERTIFIED that United Cannery, Agricultural, Pack-ing and Allied Workers of America, Local 2, affiliated with the Con-gress of Industrial Organizations, has been designated and selectedby a majority of all employees at the Fullerton cannery of Hunt Bros. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDPacking Company; Fullerton, California, engaged in handling, proc-essing, packing, can stacking, storage, preparation for shipment ofproducts, and maintenance, excluding warehousemen, supervisory em-ployees with the authority to hire and discharge, assistantforemenwith the authority to hire and discharge; office employees and truckdrivers, as their representative for the purposes of collective bar-gaining, and that pursuant to Section 9 (a) of the Act, United Cannery,Agricultural, Packing and Allied Workers of America, Local2, aflili=ated with the Congress of Industrial Organizations, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment.IT IS HEREBYCERTIFIEDthat United Cannery, Agricultural, Packing,and Allied'Workers of America, Local 2, affiliated with the Congressof Industrial Organizations, has been designated and selected by amajority of all tin can manufacturing employees of Val Vita FoodProducts, Inc., Fullerton, California, excluding warehousemen, super-visory employees with the authority to hire and discharge, assistantforemen with the authority to hire and discharge, office employees andtruck drivers, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, UnitedCannery, Agricultural, Packing and AlliedWorkers of America,Local 2, affiliated with the Congress of Industrial Organizations, isthe exclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours ofemployment, and other conditions of employment.